UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05883 Dreyfus Index Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 4/30/16 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus International Stock Index Fund SEMIANNUAL REPORT April 30, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Financial Futures 33 Statement of Assets and Liabilities 34 Statement of Operations 35 Statement of Changes in Net Assets 36 Financial Highlights 37 Notes to Financial Statements 38 Information About the Renewal of the Fund’s Management Agreement 54 F O RM O R E I N F O R M AT I O N Back Cover Dreyfus International Stock Index Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus International Stock Index Fund, covering the six-month period from November 1, 2015 through April 30, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. A choppy U.S. economic recovery remained intact over the reporting period. Steady job growth, declining unemployment claims, improved consumer confidence, and higher housing prices supported an economic expansion that so far has lasted nearly seven years. These factors, along with low inflation, prompted the Federal Reserve Board in December 2015 to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to stagnate despite historically aggressive monetary policies, including negative short-term interest rates in Europe and Japan. Global growth has been hampered by weak demand, volatile commodity prices, the lingering effects of various financial crises, unfavorable demographic trends, and low productivity growth. These developments proved especially challenging for financial markets in early 2016, but stocks and riskier sectors of the bond market later rallied strongly to post positive total returns, on average, for the reporting period overall. While we are encouraged by the recent resilience of the financial markets, we expect volatility to persist over the foreseeable future until global economic uncertainty abates. In addition, wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets suggest that selectivity may be an important determinant of investment success over the months ahead. We encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation May 16, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2015 through April 30, 2016, as provided by Thomas J. Durante, CFA, Karen Q. Wong, CFA, and Richard A. Brown, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended April 30, 2016, Dreyfus International Stock Index Fund produced a total return of -4.14%. 1 This compares with a -3.07% total return for the fund’s benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (the “MSCI EAFE ® Index”), during the same period. 2 International equities ended the reporting period with moderate losses, on average, stemming from a variety of fiscal and economic challenges. The difference in returns between the fund and the MSCI EAFE ® Index is due to temporary price differences arising from the application of fair-value pricing policies 3 , and transaction costs and operating expenses that are not reflected in the MSCI EAFE ® Index’s results. The Fund’s Investment Approach The fund seeks to match the performance of the MSCI EAFE ® Index, a broadly diversified, international index composed of approximately 1,000 companies located in developed markets outside the United States and Canada. To pursue its goal, the fund is generally fully invested in stocks included in the MSCI EAFE ® Index. The fund’s investments are selected to match the benchmark composition along individual name, country, and industry weighting, and other benchmark characteristics. Under these circumstances, the fund maintains approximately the same weighting for each stock as the MSCI EAFE ® Index does. The fund employed futures contracts and currency forward contracts during the reporting period in its efforts to replicate the returns of the MSCI EAFE ® Index. Volatility Buffeted International Equity Markets International equity markets slipped lower in choppy trading during the last two months of 2015 under pressure from weakening commodity prices and concerns that the European Central Bank (“ECB”) did not more substantially expand its policy of monetary easing. Investor sentiment turned more sharply negative in January 2016 in response to further deterioration in commodity prices, disappointing economic data in China, and worries that higher short-term rates in the United States might weigh on global economic activity. These concerns drove the benchmark broadly lower through the first two weeks of February. International stocks began a dramatic recovery in mid-February when investors responded positively to encouraging European and U.S. economic data, a rebound in commodity prices, another round of monetary easing from the ECB, and indications from U.S. monetary policymakers that they would delay additional rate hikes. By the end of the reporting period, small-cap international equities had recouped many, but not all, of their previous losses. Investors Favored Traditionally Defensive Market Sectors The MSCI EAFE ® Index’s relatively moderate loss over the reporting period masked heightened market volatility and disparate results across market sectors. The financials sector led the market’s decline by a significant margin when fears intensified that negative interest rates in Europe and Japan would undermine banks’ earnings. Security trading issues and a 3 DISCUSSION OF FUND PERFORMANCE (continued) slowdown in investment banking activity also weighed on financial stocks. Financial institutions in Hong Kong, Singapore, and Japan struggled with their exposure to a slowing and highly leveraged Chinese economy, while European banks encountered slowing loan growth, a more stringent regulatory environment, and uncertainty surrounding Britain’s potential exit from the European Union. The consumer discretionary sector lost value to a lesser degree, primarily due to weakness among automobile manufacturers. In Germany, Volkswagen continued to contend with the consequences of a high-profile emissions scandal, and similar allegations arose against a carmaker in Japan. Meanwhile, stronger currency values for the euro and yen against the U.S. dollar made Korean and domestic car companies more competitive in the United States. In the health care sector, pharmaceutical developers in Switzerland and other European countries saw disappointing initial sales of new products due to high prices and litigation fears among prescribers. Pharmacy benefit managers were hurt by pressure on reimbursement rates in several regional markets. International stocks fared better in the consumer staples sector, which was supported by strong investor demand for traditionally defensive companies with steady earnings and high dividend yields. Tobacco stocks fared particularly well in a consolidating industry that achieved higher sales in the emerging markets. The materials sector also fared relatively well after China moved to stimulate its economy and commodity prices began to rebound. Stocks of metals-and-mining companies and agricultural commodity producers recouped some of their earlier losses as prices improved and after such companies had shored up their finances by cutting costs and reducing debt. Replicating the Performance of the MSCI EAFE ® Index Although we do not actively manage the fund’s investments in response to macroeconomic trends, it is worth noting that aggressively accommodative monetary policies remain at work in international markets and we recently have seen signs of gradual economic improvement in some regions. As always, we intend to continue to monitor the factors considered by the fund’s investment model in light of current market conditions. May 16, 2016 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: Lipper Inc. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International Europe, Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. The index reflects actual investable opportunities for global investors for stocks that are free of foreign ownership limits or legal restrictions at the country level. Investors cannot invest directly in any index. 3 Additional information on fair value pricing is included in this report under Notes to Financial Statements. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus International Stock Index Fund from November 1, 2015 to April 30, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2016 Expenses paid per $1,000 † $2.92 Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES
